The appellant was tried and convicted of the offense of aggravated assault and battery, and his punishment was assessed at a fine of $250.00 and confinement in the county jail for a period of six months.
The prosecutrix was the divorced wife of the appellant. She testified that the appellant made an unprovoked and unjustified assault upon her by striking her with his fist, a rock, and the stock of an air gun. The appellant denied the charge and justified his action and conduct under the law of self-defense. He contended that she made an assault upon him with a pistol; that he knocked her down, took the pistol away from her and threw it over into the peach orchard.
The appellant made some written objections to the court's main charge which the court declined to consider, but he did not show his disapproval of the court's action in the way of an exception. Unless the defendant excepts to the court's ruling, we must assume that he was satisfied, otherwise he would have taken an exception to the court's action. In the absence of a bill of exception, this court can not review the action of the trial court. See Sandlin v. State, 69 S.W.2d 407.
It appears from the record that the appellant prepared certain special charges which the court declined to submit to the jury, but the appellant did not register his disapproval of the court's action by reserving an exception. Therefore the same can not be considered by this court as they do not constitute a bill of exception. See Simpson v. State, 267 S.W. 1116; Thomas v. State, 273 S.W. 571; Bailey v. State, 275 S.W. 1014.
We have carefully examined the testimony and believe that the evidence offered by the State, if believed by the jury, is sufficient to sustain the conviction.
Finding no reversible error in the record, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 614 
                    ON MOTION FOR REHEARING.